Case: 14-11092    Date Filed: 10/14/2014   Page: 1 of 2


                                                              [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 14-11092
                             Non-Argument Calendar
                           ________________________

                  D.C. Docket No. 3:00-cr-00187-VMC-MCR-1

UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,

                                       versus

KENNETH PACE,

                                                          Defendant-Appellant.
                           ________________________

                   Appeals from the United States District Court
                        for the Middle District of Florida
                          ________________________

                                (October 14, 2014)

Before JORDAN, HILL and FAY, Circuit Judges.

PER CURIAM:

      Susan Yazgi, counsel for Kenneth Pace in this appeal, has moved to

withdraw from further representation of the appellant and has filed a brief pursuant

to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our
              Case: 14-11092    Date Filed: 10/14/2014   Page: 2 of 2


independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Pace’s revocation of supervised release and resulting sentence

are AFFIRMED.




                                         2